            Case 3:18-cr-00356-S Document 168-1 Filed 01/12/20                                     Page 1 of 3 PageID 894

               ,^%\ fI!H]L1[^iIIEJ?Ji^^Iis .-^IZ£^E^_OF^1C: ^^el
     ^ff NORTHERN^DI STRICT^ TEXAS
 ,.'€..•» .nf.^y


                                                                                1100 Commerce Street, 3rd Floor Telephone: 214.659.8718
STEPHEN P. FAHEY, Assistant United States Attorney Dallas, Texas 75243 Facsimile; Q 14.659.8807




                                                        PROFFER AGREEMENT

                   November 5, 2013

                   Michael A. Villa, Jr.
                   Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P.
                   901 Main Street, Suite 3700
                   Dallas, Texas 75202

                   Dear Mike:

                           We have agreed that your client, Donald Gary, will meet with federal law
                   enforcement agents for the purpose of disclosing infonnation that may be of use to us.
                   This Proffer Agreement sets forth the terms under which the United States Attorney's
                   Office for the Northern District of Texas (this "Office") will proceed in such a meeting,
                   which has been scheduled for November 6, 2013. at 10 a.m. at the U.S. Attorney's
                   Office in Dallas:

                            1. This agreement covers all statements and information provided by your
                   client or you at the proffer meeting. The term "information," as used in this letter,
                   includes, but is not limited to, all statements, records, documents, computer media, and
                   other electronic data provided by your client, or you, at the proffer meeting.


                           2. Your client must tell the truth, and must not withhold any material
                   information. He must not seek to minimize his own or anyone else's criminal activity.
                   Further, he must not seek to implicate anyone falsely in criminal activity, nor seek to
                   overstate or magnify anyone else's criminal activity.


                           3. This Office agrees it will not use information provided by you or your
                   client at the proffer meeting in its case-in-chief during a federal criminal trial of your
                   client, except that this Office may prosecute your client for false statements under oath
                   (18U.S.C. § 1623) or for false statements in a matter within federal jurisdiction (18
                   U.S.C. § 1001) for false statements or material omissions made during the proffer, or for
                   statements or omissions outside the proffer that are inconsistent with your client's
                   proffer. This helps to ensure that your client tells the truth and does not abuse the proffer
                   opportunity.



                                                                                                                                  Page 1 of 3

                                                                                                                     Client Initials: ^
Case 3:18-cr-00356-S Document 168-1 Filed 01/12/20                           Page 2 of 3 PageID 895



         4. In the event that your client is convicted for any offense(s), pursuant to
 USSG § 1B1.8, no self-incriminating Information given by your client will be used to
 enhance the Offense Level against your client except as provided in that Sentencing
 Guidelines provision. This Office may, however, use any statements made or
 information provided by your client to rebut evidence or arguments at sentencing that are
 materially different from any statements made or other information provided by your
 client during the proffer meeting. Notwithstanding this, this Office may be required by
 the Court to disclose to United States Probation, which conducts pre-sentence
 investigations and reports, all statements made by your client.


        5. Except as provided in paragraphs 3 and 4, this Office may use the
 information provided during the proffer meeting for any purpose, including, but not
 limited to, federal grand jury proceedmgs, applications for complaints, arrest warrants,
 search warrants, applications for electronic and wire interceptions under 18 U.S.C. §§
 2510-2522, at any pre-trial hearing, including bail and detention hearings, on appeal, and
 in any civil case, including forfeiture and cases under 28 U.S.C. § 2255.


         6. This Office may make derivative use of, and may follow investigative leads
 suggested by, information provided at the proffer meeting. Your client agrees that such
 derivative use is proper and waives any right to challenge such use, includmg any right to
 require the Office to demonstrate, under Kastigar v. United States, 406 U.S. 441 (1972),
 that its case against your client is untainted by mformation provided during the meeting.

         7. If at any stage of any trial or other proceeding, your client or anyone on his
 behalf offers or elicits evidence, assertions, representations, or arguments that are
 inconsistent with information supplied by you or your client during the proffer meeting,
 this Office may use proffer information to rebut or refute the inconsistent information
 through impeachment, cross-examination, introduction of the proffer information as
 evidence, and/or through argument.


         8. This letter is not an immunity agreement, a plea agreement, or a
 cooperation agreement of any kind, nor is it a precursor to, or part of, such an agreement.
 Your client agrees that Federal Rule of Evidence 410 and Federal Rule of Criminal
 Procedure 1 l(f) do not govern mformation provided at the proffer meeting and waives
 any argument to the contrary.


         9. This agreement applies to the meeting referred to in this agreement, and to
 all future proffer meetings. In the event your client signs a plea agreement, this proffer
 agreement will terminate. No understandings, promises, or agreements have been entered
 into between the parties other than those contained in this agreement, and none will be
 entered into except by writing signed by all the parties.



                                                                                                       Page 2 of 3

                                                                                             Client Initials:
Case 3:18-cr-00356-S Document 168-1 Filed 01/12/20                                Page 3 of 3 PageID 896



        10. This agreement applies only to non-violent criminal activity. If your client
 was involved in violent criminal activity, then you and your client should not sign this
 agreement because the government may decide to use information related to violent
 crime provided by your client directly against him.

          If these terms are acceptable to your client, please have your client sign and date
 this agreement where indicated below, and initial each page of this agreement in the
 space indicated. You should also sign this agreement as mdicafed below. Return the
 original agreement to me once it is fully signed.


                                                            Sincerely,


                                                            SARAH R.SALDANA
                                                           UNITED STATES ATTORNEY



                                                           Stephen P. Fahey
                                                           Assistant United States Attorney



                                           CERTIFICATION
          I have read this Proffer Agreement, and my attorney has explained it to me. I
 understand this agreement and the rights I waive. I agree to its terms voluntarily and not
 under any threat or coercion. No one has made any promises or agreements with me
 exceptj^os^c^ntamed in this agreement.

                                                                          'AM
                                                                         ^-//•s
                                                                    Da^e

         I have read this Proffer Agreement and explained it to my client. My client
 understands this agreement and is voluntarily entering into this agreement. In particular,
 my client understands the possible uses of my client's proffer statements against him at
 Hal, whether to rebut my client's own testimony, that of others, or arguments made on
 my cljei

                                                                           K
^Michael A. Villa, Jr. ^' Date




                                                                                                    Page 3 of 3

                                                                                          Client Initials^
